UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1431


AUBREY J. EL,

                    Plaintiff - Appellant,

             v.

UNITED STATES DEPARTMENT OF COMMERCE, Gina Raimondo, Secretary,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cv-00190-RGD-DEM)


Submitted: November 23, 2021                                Decided: November 29, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Aubrey J. El, Appellant Pro Se. Joel Eric Wilson, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aubrey J. El appeals the district court’s orders denying his motion to amend his

amended complaint and denying his third motion for a preliminary injunction. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). “A denial of a motion to amend a complaint is

not a final order, nor is it an appealable interlocutory or collateral order.” Bridges v. Dep’t

of Md. State Police, 441 F.3d 197, 206 (4th Cir. 2006). We therefore dismiss for lack of

jurisdiction El’s appeal to the extent that he appeals the denial of his motion to amend the

amended complaint.

       As for El’s appeal of the denial of his third motion for a preliminary injunction, we

have reviewed the record and find no reversible error. See Mountain Valley Pipeline, LLC

v. W. Pocahontas Props. Ltd. P’ship, 918 F.3d 353, 366 (4th Cir. 2019) (providing

preliminary injunction standards). We therefore affirm the district court’s order denying

El’s third motion for a preliminary injunction. El v. United States Dep’t of Com., No. 2:18-

cv-00190-RGD-DEM (E.D. Va. Mar. 25, 2021). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                       AFFIRMED IN PART,
                                                                       DISMISSED IN PART




                                              2